Case: 1:19-cv-00731 Doc #: 1-6 Filed: 04/03/19 1 of 4. PageID #: 59




                EXHIBIT 4
         Case: 1:19-cv-00731 Doc #: 1-6 Filed: 04/03/19 2 of 4. PageID #: 60




                                         February 1, 2019

Ms. Georgine Welo
Office of the Mayor
Mr. Michael Lograsso
Law Director
City of South Euclid
1349 South Green Road
South Euclid, OH 44121
Via electronic mail

RE: Chapter 552’s Application to a Religious School

Dear Ms. Welo:
I am the headmaster of The Lyceum, a classical Catholic school, located at 1545 South Green
Road in the City of South Euclid. I write to inquire whether Chapter 552 of the City Code of
Ordinances (the Ordinance) applies to The Lyceum, especially with respect to the employment
and public accommodations/business establishment provisions.
The Ordinance creates a Civil Rights Review Board, which is charged with enforcing the
Ordinance. Id § 552.09. The Lyceum was unable to find contact information for the Board on the
City of South Euclid’s website. Accordingly, The Lyceum requests that copies of this letter be sent
to the Board members for their review and response as well.
The Lyceum is a nonprofit, private religious school that employs more than four people, and is
dedicated to providing students in grades six through twelve with a rigorous Catholic liberal arts
education. As a faith community in communion with the Catholic Church, The Lyceum abides by
the teachings of the Catholic Church as set forth by the Magisterium and as articulated in the
Catechism of the Catholic Church, including the Church’s teachings on marriage and sexuality and
the Church’s vision of education.
The Lyceum, consistent with teachings of Holy Scripture and the Magisterium of the Catholic
Church, believes that biological sex is objective and immutable, that marriage is an exclusive,
lifelong union between a man and woman, and that sexual relations are properly reserved to such
a marriage.


   1545 SOUTH GREEN ROAD, SO. EUCLID, OH 44121 ▪ 216.707.1121 ▪ www.thelyceum.org


                                                            The Lyceum v. City of South Euclid
                                                                        Ex. 4 - Lyceum Letter
                                                                                         0019
         Case: 1:19-cv-00731 Doc #: 1-6 Filed: 04/03/19 3 of 4. PageID #: 61



The school integrates faith in all of its classes; no subject is divorced from the teachings of Catholic
Church. The Lyceum’s Catholic emphasis is not limited to students’ intellectual life, but also forms
students in their devotional life, especially through Mass and prayer. All members of The Lyceum
community—including faculty, staff, parents, guardians, and students—are expected to abide by
Catholic teachings in all aspects of their lives.
The Ordinance prohibits discrimination based on religion, creed, marital status, sexual orientation,
and gender identity or expression (among other things) in employment, housing, and public
accommodations.

The Lyceum is unsure about whether the City considers it to be a public accommodation; specifically,
whether it is an “institution . . . which by its nature is distinctly private.” See id § 552.01(n).

The Ordinance defines public accommodations as follows

        “Place of public accommodation” means inns, taverns, hotels, motels, restaurants,
        wholesale outlets, retail outlets, banks, savings and loan associations, other financial
        institutions, credit information bureaus, insurance companies, dispensaries, clinics,
        hospitals, theaters, recreational parks and facilities, trailer camps, garages, public
        halls, and all other establishments which offers goods, services, accommodations and
        entertainment to the public within the City. A place of public accommodation does
        not include any institution, club or other place of accommodation, which by its nature
        is distinctly private.

Id § 552.01(n).

The Lyceum is likewise unsure about whether the City considers it to be a “business
establishment” as defined in section 552.01(c) of the Ordinance. Is it the City’s position that
The Lyceum offers educational services “to the general public”?

It is also unclear whether the City considers The Lyceum’s religious hiring practices to violate the
Ordinance. The Lyceum is unsure whether the City considers its employment practices to be
inconsistent with section 552.02 of the Ordinance. If it does, the next question is whether the City
considers those practices to be legally permissible under section 552.06(e) and (f). Section
552.06(e) reads as follows:

        Nothing contained in this chapter shall be deemed to prohibit selection or rejection
        based solely upon a bona fide occupational qualification or a bona fide physical
        requirement. Nothing contained in this chapter shall be deemed to prohibit a
        religious or denominational institution from preferring to employ an individual of
        a particular religion to perform work connected with the performance of religious
        activities by the institution. If a party asserts that an otherwise unlawful practice is
        justified as a permissible bona fide occupational qualification, or a permissible bona
        fide physical requirement, that party shall have the burden of proving:


   1545 SOUTH GREEN ROAD, SO. EUCLID, OH 44121 ▪ 216.707.1121 ▪ www.thelyceum.org


                                                               The Lyceum v. City of South Euclid
                                                                           Ex. 4 - Lyceum Letter
                                                                                            0020
         Case: 1:19-cv-00731 Doc #: 1-6 Filed: 04/03/19 4 of 4. PageID #: 62



       (1) That the discrimination is in fact a necessary result of such a bona fide
           condition; and
       (2) That there exists no less discriminatory means of satisfying the bona fide
           requirement.

Id § 552.06(e). And section 552.06(f) provides with respect to proof: “If a party asserts that an
otherwise unlawful practice is justified as a permissible bona fide religious or denominational
preference, that party shall have the burden of proving that the discrimination is in fact a necessary
result of such a bona fide condition.” Id § 552.06 (f).

Please respond in writing no later than Thursday, February 15, 2019. If we do not hear from the
City by such date, we will take such silence or nonresponse by the City to mean that the City does
intend on applying the entire Ordinance to The Lyceum.

Thank you for your consideration and assistance.

                                                          Sincerely,


                                                          s/ Luke Macik
                                                          Luke Macik
                                                          Headmaster
                                                          The Lyceum
                                                          1545 South Green Road
                                                          South Euclid, OH 44121
                                                          (216) 707-1121
                                                          lmacik@thelyceum.org




   1545 SOUTH GREEN ROAD, SO. EUCLID, OH 44121 ▪ 216.707.1121 ▪ www.thelyceum.org


                                                             The Lyceum v. City of South Euclid
                                                                         Ex. 4 - Lyceum Letter
                                                                                          0021
